Title: To James Madison from Elbridge Gerry, 17 November 1811
From: Gerry, Elbridge
To: Madison, James


Dear Sir,
Cambridge 17th Novr 1811
I have read your message, with great attention & pleasure. It is clear, candid, firm & dignified, & cannot fail of convincing G Britain, that your object is just, your demands are reasonable, & that you will support them at all events. In this resolution, you will unite the eastern part of the nation; except british subjects, traders & partizans, who in case of a conflict, would soon disappear. Boston is their strong Hold in this Commonwealth, but is daily losing it’s influence. I have also perused the documents, as far as they relate to the correspondence of Mr Foster with Mr Monroe, & to the letters of Mr Russell & Mr Smith; & while Mr Fosters inflexibility must meet the disapprobation of every cool & reflecting mind; Mr Monroe will acquire great honor, by that correspondence.
I am uneasy for my Son in law Colo Austin. The Mal-contents of Boston where he resides, have smarted under the lash of his pen, And are so indignant at his “Leolin,” and his other writings, as to have withdrawn from him, their law business, (of which, being eminent in his profession he did much) in order to drive him away. I fear they will succeed, & oblige him to go to another State; in which event, the republicans will lose one of their most able & industrious champions, & this, at a time when he is most wanted. If a vacancy in the judiciary should be filled from this State, & by an appointment of Colo Blake, the Office of district Attorney, would place Colo Austin beyond the reach of his political Enemies. In all such cases, I know by experience, that many points must be regarded, & if the measure suggested, can be reconciled to the national interest, It will most assuredly conduce to our benefit in this Commonwealth.
Accept my sincere & hearty wishes for your health & welfare, & be assured dear Sir, I remain with the highest esteem & respect, your unfeigned friend
E. Gerry
